DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expression “the content ratio of a hydrocarbon compound having a condensed ring structure of a 5-membered ring a 6-membered ring, and having 9 or 10 carbon atoms contained in addition to indene, is 90% by mass or more” cannot be interpreted by the examiner since it is unclear which components in the content ratio are. It is known that indene is a compounds having an aromatic 6-membered ring and an olefinic 5-membered ring. The examiner’s best interpretation for this expression is the content of indene and other similar compounds having condensed ring structure of an any 5-membered ring and an any 6-membered ring is 90% by mass or more in the claimed indene composition. 
Regarding claim 2, it is unclear what “the hydrocarbon compound” in the expression “the hydrocarbon compound contains an alicyclic compound” is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (6,380,450).
Matsumura discloses a process of making an indene composition including a step of dehydrogenating tetrahydroindene to produce indane first and step of dehydrogenating indane to indene (the abstract; col. 1, lines 4-9; col. 1, line 60 to column 2, line 25). 
As shown in example 1, the exemplified process produces a fraction contains 99.1% indene and 0.9% indaneclaims 6 and 7 after purification.
Matsumura does not disclose the presence of components such as benzonitrile, sulfur as recited in claim 1, alicyclic compound as recited in claim 2, namely a compound having a condensed cyclohexene ring and cyclopentane ring as recited in claim 3, namely an acyclic compound having a condensed ring in which a norbornane ring or norbornene ring and a 5-membered ring as recited in 4, a content of acyclic compound of 0.1 to 1% by mass recited in claim 5.
However, as disclosed in the specification, compounds other than the desired indene are unavoidable by-product (0017 to 0033). Also as disclosed in the specification, the purification can be used to obtain the indene composition with desired purity (0033).
It is noted that the process disclosed by applicants in the specification also includes two dehydrogenation steps as disclosed by Matsumura. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Matsumura by selecting acceptable amounts of unavoidable by-products present in the pure indene compound and selecting appropriate purification steps to obtain the desired indene compound since the purification can produce an indene composition with desired impurities from the product of two steps of dehydrogenation except applicants can show the opposition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUAN D DANG/Primary Examiner, Art Unit 1772